Lacy, Judge, delivered the opinion of the court: It is impossible for this court to know whether the instructions were rightfully or wrongfully overruled, or what influence, if any, they might have had upon the verdict given. The bill of exceptions does not state that the answer of Mason constitutes all the evidence produced upon the trial; and therefore we are hound to presume that the judgment and verdict of the court below was in accordance with the justice and right of the case. It is certainly true that the answer of the garnishee is prima facie evidence of the truth of the allegations it contains. But these allegations may be rebutted or disproved by any other competent evidence. If there was no other evidence in the case, but the answer of the garnishee, it would then amount to full and conclusive proof of the facts it asserted. But if it was disproved, or the presumptions in its favor weakened or overthrown, all of which it is surely competent for the plaintiff to establish, then it would be entitled to no weight or consideration at all. In the present case, the court below may, and probably did refuse the instructions asked for, upon the ground that the garnishee’s answer was disproved by other higher legal evidence adduced in support of the plaintiff’s right of action. Be that however as it may, such is the legal presumption in favor of the verdict and judgment below, and of course we are bound by it. It was the duty of the party excepting, if there was no other evidence offered upon the trial, to have placed that fact upon the record, so that this court could judicially know whether the instructions asked for were properly or improperly refused. Having failed to do so, he cannot now take advantage of his own neglect or omission, and consequently the judgment of the court below must be affirmed with costs.